Title: To Thomas Jefferson from William Champe Carter, 19 March [1795]
From: Carter, William Champe
To: Jefferson, Thomas



Dear Sir
Williamsburg 19th. March [1795]

I have received your favour of the 15th. instant and immediately replyed. From the offer you have made I think it almost certain we shall bargain. I will take for a part of the land between Colo. Monroe’s and the Blenheim tract 24/ per acre, the line of division to begin on the top of the mountain, thence runing paralel with Monroe’s to the back line. Permit me to observe that the quality of this land is generally supposed superior to Monroe’s and that its price exceeds what he gave only by six pence in the acre. If you are disposed to accept these terms I shall be ready to confirm the contract on the first of next month at which time I intend visiting Albemarle. With respects to the family at Monticello—I remain Dr. Sir yr. ob Servant

William Champe Carter

